          Case 1:21-cr-00041-JL Document 59 Filed 05/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          THE DISTRICT OF NEW HAMPSHIRE

________________________________
                                 )
UNITED STATES OF AMERICA         )
                                 )
                           v.    )               No.:    21-CR-41-05-JL
                                 )
NOBODY                           )
________________________________ )


                                   ASSENTED TO
                          MOTION TO TERMINATE AND REVOKE
                            APPOINTMENT UNDER CJA PLAN

       NOW comes the defendant, Nobody (formerly Richard Paul) in the above entitled
matter and moves this Honorable Court to Terminate and Revoke the appointment of
appointed Counsel, Patrick J. Richard, pursuant to Rule VI (B)( 2)(g) of the CJA Plan of
this Honorable Court. The defendant further moves this Honorable Court to allow
Patrick J. Richard to file an appearance and move to admit other counsel pursuant to
this Honorable Courts rules regarding Pro Hac Vice admission.
       As grounds therefore, it is stated that the defendant has been provided with out
of district, private counsel and wishes to retain current counsel, Patrick J. Richard, as
private, local counsel.
       The United States, via Assistant US Attorney Georgiana MacDonald, has given
its assent to the relief requested herein.


       WHEREFORE, the defendant moves that this Honorable Court:
       1. Terminate and Revoke the Appointment of Counsel pursuant to the CJA Plan;
       2. Allow counsel to file an appearance as private counsel for the defendant;
       3. Allow counsel to file for Pro Hac Vice admission of out of district counsel; and
       4. Make any such order that the court feels is fair and just.
          Case 1:21-cr-00041-JL Document 59 Filed 05/12/21 Page 2 of 2




                                        Respectfully submitted,
                                        /s/ Patrick J. Richard
                                        PATRICK J. RICHARD
                                        11 Kearney Square, Suite 202
                                        Lowell, MA 01852
                                        978-458-4279




                              CERTIFICATE OF SERVICE
     I hereby certify that I have this 12th day of May 2021 served the foregoing motion
by ECF upon Georgiana MacDonald, Esq., of the Office of the United States Attorney.

                           /s/ Patrick J. Richard
                           _______________________________
                           Patrick J. Richard, Esq.
